MEMORANDUM**
Carlos Francisco Perez-Morales appeals the district court’s judgment, following a *619guilty plea, convicting him of illegal reentry after deportation and conviction of an aggravated felony in violation of 8 U.S.C. § 1826(a) and (b)(2), and sentencing him to 57 months incarceration. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Perez contends that the district court abused its discretion by denying his request for another attorney at his sentencing hearing. We conclude that the district court did not abuse its discretion because the court’s inquiry was adequate and there was no showing of a conflict between Perez and his counsel that was so great that it resulted in a total lack of communication preventing an adequate defense. See United States v. McClendon, 782 F.2d 785, 789 (9th Cir.1986).
We decline to consider Perez’s ineffective assistance of counsel claim on direct appeal. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.